 In the Matter Of CARNEGIE-ILLINOIS STEEL CORP. ENGINEERING Div-NAVAL ORDNANCE PLANTandLOCAL UNION 466, I. B. E. W.In the Matter Of CHARLESTON DIVISION OF CARNEGIE-ILLINOIS STEELCORPORATION, OPERATING IN THE S. CHARLESTON NAVAL ORDNANCEPLANTandINTERNATIONAL ASSOCIATION OF MACHINISTS, ORDNANCELODGE No. 615Cases Nos. R-2634 and R-26,35.-Decided August 8, 1941Jurisdiction:steel manufacturing industry.Practiceand Procedure:petitions of unions dismissed where no appropriateunit within the scope of the petition ; petition of employer dismissed where inconsolidated proceedings conflicting claims of petitioning unions have been re-solved and where no union desires to represent employees in unit proposedtherein.Mr. Alba B. Martin,for the Board.Mr. B. L. Rawlings, Jr.,andMr. L. L. Lewis,of Pittsburgh, Pa., forthe Company.Mr. W. H. Wilson,of Cuyahoga Falls, Ohio, andMr. G. R. Miller,ofCharleston, W. Va., for the I. B. E. W.Mr. Paul R. Hutchings,ofWashington, D. C., andMr. W. C. Iseley,of Huntington, W. Va., for the I. A. M.Mr. Joseph Kovner,of Washington, D. C., andMr. Meyer Bernstein,of Pittsburgh, Pa., for the S. W. O. C.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn February 12, 1941, Local Union 466, I. B. E. W., herein called theI. B. E. W., filed with the Regional Director for the Ninth Region (Cin-cinnati, Ohio) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Carnegie-Illinois Steel Corporation, South Charleston, West Virginia, hereincalled the Company,. and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National Labor34 N. L. R. B., No. 5.4011 CARNEGIE-ILLINOIS STEEL CORP.41Relations Act, 49 Stat. 449, herein called the Act.On April 14, 1941,International Association of Machinists, Ordnance Lodge No. 615,herein called the I. A. M., filed a similar petition.On April 30, 1941,,theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Sections 3 and10 (c) (2), of the National Labor Relations Board Rules and Regula-tions-Series 2, as amended, consolidated the two cases, ordered aninvestigation, and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On May 17, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the I. B. E. W.,the I. A. M., and Steel Workers Organizing Committee, herein calledthe S. W. O. C., a labor organization claiming to represent employeesdirectly affected by the investigation.Pursuant to notice, a hearingwas held on June 9 and 10, 1941, at Charleston, West Virginia, beforeCharles E. Persons, the Trial Examiner duly designated by the ChiefTrial Examiner.The Board, the Company, and the S. W. O. C. wererepresented by counsel, and the I. B. E. W. and the I. A. M. by theirrespective representatives.All parties participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all par-ties.The Company, at the hearing, filed an "Answer and CrossPetition," in which it averred that it was confronted with conflictingclaims by labor organizations at its Charleston Division and in whichit requested an investigation and certification of representatives.TheS.W. O. C. moved to dismiss both the petitions and the cross-petitionon the ground that the units respectively proposed by the three peti-tioning parties were inappropriate for bargaining and the Company'scross-petition on the further ground that no union desired certificationin the unit proposed therein.The Trial Examiner reserved rulingon these motions for the Board.For reasons which appear in SectionIII, below, the motions are granted.During the course of the hearing,the Trial Examiner made several rulings oii other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On June 16, 1941, the S. W. O. C., and on June 18, 1941, the I. A. M.filed requests for oral argument before the Board at Washington,D. C.On June 19, 1941, the Board denied the requests for oral argu-ment and granted permission to all parties to file briefs with the Boardin support of their respective contentions.On July 10, 1941, the I. A. M. filed a motion to make certain cor-rections in the official transcripts in these proceedings.All partiesconsented to the granting of this motion.The motion is granted. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 17, 1941, the Board attorney filed with the Board at Wash-ington, D. C., a statement, and on July 12, 1941, a supplemental state-ment, concerning union claims of authorization.'The Board herebyorders that these statements be, and they hereby are, made part ofthe official record in these proceedings.On July 15, 1941, the Company, the S. W. O. C., and the I. A. M.filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCarnegie-Illinois Steel Corporation is engaged in the manufactureand sale of steel and steel products. It operates plants in Pennsyl-vania,Ohio, Illinois, Indiana, andWest Virginia.The Companyhas its principal office in Pittsburgh, Pennsylvania, and maintainssales offices in the principal cities of the United States.The votingstock of the Company is wholly owned by United States SteelCorporation.The Company designates as the Homestead Steel Works the fol-lowing six plants: Carrie Furnaces at Rankin, Pennsylvania; ShoenSteelWheel Works at McKees Rocks, Pennsylvania; Howard AxleWorks and 100" Plate Mill at West Homestead, Pennsylvania; Home-stead Steel Works, herein called the Munhall plant, at Munhall, Penn-sylvania; and a portion of the United States Naval Ordnance Plant,herein called the Charleston Division, at South Charleston,WestVirginia.During the year 1940, 35 per cent of the raw materials used bythe six plants, consisting principally of iron ore, scrap, alloys, coal, andlimestone, came to the plants from outside Pennsylvania.Duringthe same year 55 per cent of the finished products were shipped out-side the State of Pennsylvania, including export.A considerabletonnage of semi-finished products was shipped to other plants of theCompany.The Charleston Division, which is the plant directly involved inthese proceedings, is considered by the Company an operating sub-division of the Munhall plant and is engaged in the processing of heavyand light armor plate and shafts.The portion of United StatesNaval Ordnance Plant operated by the Company is leased to the' During the course of the hearing,the Board attorney was unable to complete hischeck of the evidence of membership filed by the unions to support their respective claimsto represent employees of the Company.The parties agreed that the Board attorney shouldcomplete his statement after adjournment of the hearing and file it with the Board atWashington,D. C., and that such statement should become a part of the official record inthese proceedings. CARNEGIE-ILLINOIS STEEL CORP.43Company by the United States Government, which owns the entireplant and its facilities.The principal materials used by the Com-pany in its processing operations at the Charleston Division are an-nealed semi-forged ingots, semi-forged shafts, semi-forged slabs, andsemi-finished rolled armor plate, all of which comes to the plant fromthe Munhall plant.During the year 1940, all of the material processedand completed at the Charleston Division was shipped to points out-sideWest Virginia.All such products were sold to the United StatesNavy Department.II.THE ORGANIZATIONS INVOLVEDLocal Union 466, I. B. E. W., is a labor organization affiliated withthe American Federation of Labor.International Association of Machinists, Ordnance Lodge No. 615, isa labor organization affiliated with the American Federation of Labor.SteelWorkers Organizing Committee is a labor organizationaffiliated with the Congress of Industrial Organizations.These organizations admit to membership employees of theCompany.III.THE APPROPRIATE UNITThe I. B. E. W. contends that maintenance and repair electriciansand substation operators at the Charleston Division constitute an ap-propriate bargaining Unit .2The I. A. M. contends that employeesworking in, out of, or from the machine shop, on the machine-shop payroll of the Charleston Division, including machinists, millwrights, ma-chine operators, bench hands, test cutters, burners, welders, machine-shop crane operators, and helpers, learners, apprentices, and machine-shop workers, constitute an appropriate unit.The Company contendsthat production and maintenance employees at the six plants whichcomprise its Homestead Steel Works constitute an appropriate unit.The S. W. O. C. contends that the three units proposed by the I. B.E.W., the I. A. M., and the Company, respecti-ely, are inappropriateunits.The S. W. O. C. contends that production and maintenance em-ployees at all steel manufacturing and byproduct coke plants of theCompany constitute an appropriate unit, but it does not seek certifi-cation as bargaining agent for such employees in these proceedings.At its six plants comprising the Homestead Steel Works describedin Section I, above, the Company manufactures, respectively, the fol-lowing products : pig iron at Carrie Blast Furnaces, axles and forgingsfor railway equipment at Howard Axle Works, finished and semi-fin-ished plates at 100" Plate Mill, wheels, beams, plates, flooring, and. ysy' ,Wav%%v0N0mRv%d2 All partiesagree that foremen, assistant foremen, supervisors in charge of any classesof labor, watchmen, guards, and clerical and salaried employeesshould beexcluded fromthe bargaining unit. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDforgings at Shoen Steel Wheel Works, a wide varietyof steel productsat the Munhall plant, including propeller shafts andarmor plate,and propeller shafts and armor plate at the Charleston Division.Products are sent from one plant to another.One superintendenthandles industrial relations at these six plants.The Company'spolicies concerning them emanate from Pittsburgh.Grievance ap-peals from plant managers' decisions are made to Pittsburghofficials.In 1939 the Company found its facilities at the Munhall plant in-adequate for its Navy contracts.-3It leased government-owned prop-erty and facilities at the United States Naval Ordnance Plant 4 atCharleston,West Virginia, 230 miles distant.All materials for pro-cessing come,to the Charleston Division from the Munhall plant, di-rectly or by way of the Gary plant, and instructions for such workare forwarded from the Munhall plant.Propeller shafts, which con-stitute less than 5 per cent of the work of the Charleston Division byman-hours, leave the plant for the Navy Yard without further proc-essing by the Company. In 1940 over 80 per cent of the armor platewas returned to the Munhall plant for further processing. Coor-dinating supervisory and technical employees work at both plants,traveling from one plant to the other.The Companyconsiders theCharleston Division an integral part of the Munhall plant.The Com-pany anticipates that the Charleston Division willincrease in size, butdoes not expect to make it an independent operating unit bIn the spring of 1940 the machine-shop department at the Charles-ton plant began its operations.At the time of thehearingthe fol-lowing departments were operating : heat treating, forge, press, ship-ping, machine-shop, powerhouse, and substation.6All thesedepart-ments are interrelated and interdependent.The machine-shop department is a production department for ma-chine work on propeller shafts and armor plate.At the time of thehearing it included about 360 production and maintenance employees,consisting of machine-tool operators and their helpers, toolroom help-ers, cranemen, hookers, learners and helpers, burners, test-cutter oper-8The FederalGovernmentpasses uponthe citizenshipofworkmen employed to fillFederal contracts.Navy inspectors approve workmade to government specifications.In all other respectsthe Company's plants operate as privatelyowned concerns.4This plant,operated by the government for themanufacture of shells, guns, and recoilcylinders from 1919 to 1921, wasclosed from1921 to 1939.The greater part of thefacilities at the plant is owned by the United States.Some tools,reconditioned,date fromthe government's operationsin 1921.Atleast 8 or 10 employees at the plant workedthere in 1919-1921 underCivil Service.The Companyhas installed and owns a fewtools.Five per cent ofthe facilitiesat the Munhallplant arealso owned by thegovernment.5 Operations began at theCharleston Divisionwith 22 employees,all of whom weretransferred from the Munhallplant.In 1937there were 137 wage earners,in July 1940,384, in December1940, 579, andinMay 1941,960 at the Charleston Division.TheCompany expectsto doubleits presentpay roll within a year.6New extensions,the natureof which isnot disclosed in the record, are in process ofbuilding. CARNEGIE-ILLINOIS STEEL CORP.45ators,layer-outs and their helpers, a grinder, and an instructor.TheCompany has no apprentice system.Due to labor shortage the Com-pany generally employs unskilled men and specially trains them for ashort period to operate a machine tool.Such operation is confined torough work and a wide tolerance is allowed. These machines arepreset and are operated mechanically by buttons.The speciallytrained operator does not rely on touch and feel as a skilled mechanicdoes.About 200 such specially trained machine operators and theirhelpers perform the greater part of the machine work of the depart-ment.To give instruction for such special training, to preset ma-chines, and to operate the most complicated machines, the Companyemploys 29 journeymen machinists.Test cutters check in and out of the machine shop.The record isnot entirely clear where their work is performed, but it appears thatthey work in several buildings.The I. A. M. claims jurisdiction overmillwrights, but the Company employs no millwrights as such.Amaintenance crew of 8 men performs such work and also electricalmaintenance work as needed.A representative of the Companytestified that the maintenance crew divided its time about evenly be-tween electrical and mechanical maintenance.The maintenance crewworks in all departments of the plant.The Company employs 26crane men in the machine-shop department and 36 other crane men atthe plant.The work that they perform in the several departments isnot dissimilar.All crane men are assigned to supplement the gen-eralmaintenance crew when their services are not required on thecranes.Hookers, learners, and helpers do similar work in the severaldepartments of the plant where cranes are operated.The I. A. M. began organizing employees in the machine-shop de-partment in the fall of 1940. In support of its claim to represent the360 employees in the department, the I. A. M. submitted 38 cards ofemployees whose names appear on the plant pay roll of June 7, 1941.7In the fall of 1940 the I. B. E. W. began its organization amongemployees of the Company doing electrical work. Including the 8maintenance employees, who regularly devote at least half of theirtime to electrical work, there are 27 such employees. In support ofits claim to represent them the I. B. E. W. submitted 18 authorizationcards of employees whose names appear on the plant pay roll of June7, 1941.The Company employs 5 substation men, who are electrical employ-ees assignedto keep machines functioning. In addition, it employs9 wiremen,10 electrical repairmen, and the general maintenance crew7At thehearing a representativeof the I. A. M. testifiedthat there were at that time100 membersof the I. A. M.working in the department and that most of these weretransfereesfrom otherlodges.The S. W. 0. C. contendsthat the I.A. M. has notdiscloseda sufficient membership among employees in its proposed unit.We find it unnecessary tomake a determination upon this matter. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDof 8 employees, described above, who divide their time between elec-trical and other maintenance work.Some of these employees wereexperienced in electrical work when hired, others were trained by theCompany.The maintenance crew, as we have found above, is fromtime to time supplemented by crane operators not needed for cranework.The record does not disclose that the work assigned to them islimited to a particular kind of maintenance work.The I. B. E. W.desires to include in its bargaining unit all employees doing electricalwork.At least 8 such employees spending half their time doing thework of millwrights fall also within the unit proposed by the I. A. M.On March 17,1937, the Company and the S. W. O. C. entered into acontract, and on February 9, 1938, a renewal contract, covering mem-bers of the S. W. O. C. employed at the Company's steel manufactur-ing and byproducts coke plants.8 In July 1940 the S. W. O. C. estab-lished a local union at Charleston.On April 1, 1941, with knowledgeof the petitions filed by the unions in these proceedings, the Companyand the S. W. O. C. entered into a new contract covering the sameemployees eDelegates represented the Charleston division in thenegotiations for this contract.The Company, in turn, has extendedthe benefits of these three contracts to all employees at such plants.At the time of the hearing the S. W. O. C. had presented to the Com-pany grievances from the heat-treating, forge, and service depart-ments at the Charleston Division and suggestions for improving gen-eral plant conditions 10All plants of the Company in the Homestead Steel District areclosely related and interdependent.The Charleston division is func-tionally dependent upon the Munhall plant.The several departmentsat the Charleston Division are also interrelated and interdependent.The S. W. O. C. has bargained successfully with the Company for itsmembers on an even wider industrial basis.The iron, steel, and tinmanufacturing plants of the Company's affiliates and competitors are8 The Company and the S. W.O. C. Interpreted th jr contract of 1937, and the renewalcontract of 1938, to apply not only to existing plants of the Company,but also to suchsimilar plants as the Company might open during the life of the contract.Employees atthe Irwin plant, which opened subsequent to the making of this contract,were deemedby the Company and the S. W.O.C.within its terms.When the Charleston Divisionwas opened,the S. W. O. C. and the Company likewise deemed it within the terms of theircontract.sNeither the Company nor the S. W.O. C. alleges that these contracts are a bar to thisproceeding.On May 21, 1941,the Company and the S. W. O. C. entered into a supplementalagreement pertaining to grievance machinery for the Charleston plant.11The S. W. O. C.claims to represent a majority of production and maintenance em-ployees at all steel manufacturing and byproduct coke plants of the Company.In supportof its contention to represent such employees at the Charleston Division,the S. W. O. C.submitted 448 cards of employees on the plant pay roll of June 7, 1941.The S. W. O. C.does not contend,however, that such employees constitute an appropriate bargainingunit.A representative of the S. W. O.C. testified that the S.W. O. C. had 523 membersat the plant at the time of the hearing.There were,at that time,967 production andmaintenance employees at the plant. CARNEGIE-ILLINOIS STEEL CORP.47organized on an industrial basis. It does not appear that employeesin the machine-shop department at the Charleston Division constituteeither a craft or a homogenous group or that they have bargained withthe Company as a unit. Employees engaged in electrical work arenot a separable group and they have never bargained with the Com-pany as a unit.Moreover, as we have found above, the units forwhich the I. A. M. and the I. B. E. W. contend overlap. For thesereasons and upon the entire record, we find that the units proposedby the petitioning unions are not appropriate for the purposes of col-lective bargaining.The Company, in its cross-petition, has requested an affirmativedetermination that production and maintenance employees in the sixplants comprising its Homestead Steel Works constitute an appropri-ate unit.Under Article III, Section 2 (b) of the Board's Rules andRegulations-Series 2, as amended, an employer is' permitted to filea petition for investigation and certification where two labor organiza-tions present conflicting claims to representation. In view of thefact that the conflict among the labor organizations with respect tothe Company's employees concerned the appropriateness of units,which conflict has been resolved by our determination herein, andsince no labor organization desires to represent employees on the basisrequested by the Company, we find that the Company has not raiseda question concerning representation within the purview of the Actand said Rules and Regulations at this time.-IV.THE QUESTION CONCERNING REPRESENTATIONSince the bargaining units sought to be established by the petition-ing unions are not appropriate, as stated in Section III, above, wefind that no question has arisen concerning the representation of em-ployees of the Company in an appropriate unit at this time.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning representation of employees of Carnegie-IllinoisSteel Corporation, South Charleston,West Virginia, hasarisen in a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (c) of the National Labor RelationsAct.n It may be noted that while Article III, Section 2 (b), of the Rules and Regulationsprovides that an employer may file a petitionstating theclaims of the conflicting labororganizations relative to the appropriate unit, it has no provision permitting him torequest certification within the unit which he may claim to be appropriate.Cf.Matter ofThe NationalTubeCompany,subsidiary of United States Steel CorporationandLocal 1640,International Longshoremen'sAssociation(A. F. of L.) 33 N. L.R. B. 1248. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tions for investigation and certification filed by Local Union No. 466,I.B. E. W., International Association of Machinists, Ordnance LodgeNo. 615, and Carnegie-Illinois Steel Corporation, South Charleston,West Virginia, be, and they hereby are, dismissed.